914
         _
         -.




        OF&E     OF THE AlTORNEY           GENERAL        OF TRXAR
                                  AUSTIN

                                                 I-“--:-      “~”,,
                                                                  ~__._-^-__
                                                 :
gouroCyllm
--



  Hoaorablo Stephen   P. Iiorbert
  county rttommy
  D4uitt  Couaty
  CUWO , T4xa4




                                                         ion of thie Depart-
  ment.on th4   abo                                        r4oslr4d.
                                                t aa r0u0w81
                                            t. S67-B Pd.,            &x144
                                            l   S4r., r4pclals 344.
                                                the   prossoutton     et
                                       y worthlerrsl       oh40ls,   as
                            of Art. 1546 P.C., whrr4 raid
                           aorlbd by limitation.
                           rd8, 1* hoa had brought to thlr
                           oka whioh are 4peoifioally oovrr4d
                          . 1846 P.C., end part144 holdin@
                           to ii14 somplalrrt8.
             “1 iin6 no authority to rupport  the eonten-
       tion blaoa4,     that beoaurr thr bad oheok law (Art.
       667-B, P.C.) r4p4aia 340. 4 of Art. 1546 P.C., as
       o? S4pt. Z!O,1939, no ooqlaints oould be f ilbd
       and no prorooutions   had daos oaid date ot 34pt.
Eonorable       Staphon P. Sorbert,     Paga %


      Bo, 1939. In other    words, it would appaar to
      ma that if one oanaot b4 proa4outrd at thl8
      tint4 for hevfng ooamltt4d  a 4riniaal off4na4
      prior  to S@,ember RO, 1939 under 940. 4 or
      Art. 1546 P.C., it would 04411 that the later
      hot @hook law, Art. 567-B P.C., would be
      r4troaotlv4.w
          In an opinioa madared by th4 Court of Crialnal
App4ala in the oaa4 of Padlook vs. tho State of Texas, do-
livers4 Irebruary14, 1940, (not yet reported) your queition
was   aaav4r4d       in thr noptivo.
                W4 quote iron thr      above nentfoned opiafon as fol-
lows :
             “BJ Eo-404 Bill lo. 190 of th4 46th k&a-
       laturo, Chapt4r lT, Volum4 1, pag4 %46, tin4ral
       Laws, a naw aot was para4d oov4riag tho l  ubjaut
       of swindling   by bad ahooka.  S40tlon 7 of said
       aot in apeoifio language, repsala Seation 4 of
       Artiolr 1-6 of the Peaal Code. That ia th4
       art1014 under whloh th4 prea4at proaeeutloa is
       had. The qaeatlon    haa baea'rska4d as to whether
       or not the rapes1 of that aeetioa by fha sew
       act aubsequant to tho ooamlaafon of the offense
       wou1.b bar the pmaooutlon.
                'The ofr~nu       ondrr aonalderation is alleged
       to     hav4   ooourred   in February,  1939, and was triad
      at the July term of oourt in 1939. The 46th
      Logtslatura adjournad on June ?A, 1939, aad said
      80~04 Bill loi 190 did not bacoae ettootlvr uatll
      90 days after adjournment.
                *artiola 1844 P.C. wa8 in ofiaot at the time
       M4tk       alleged OOaIEfOOiOB of the ~3?fOB08pnd at
                L     OS the trial.    Of aoara4.   if   Art.   1545.
      P.C., had bean rapeah&,       and the iot therein     W
      daaounoad was no longer an orfana41 this proaaou-
      tion would be and&        but th4 46th Lsgislaturm
      ;y4        Bill Ilo. 190fA whfl4 r4poaliag Art. 1546,
        . ., also ra-4na4te      a ltatuta  whioh m464 of-
      fenses the mm        sots whioh bad thmrtoforo been
      donouao4d as auoh in Art. 1546. The penalty was
      da0 inoraaaod. Under the olrauaatana~a rtated,
      Arts. 13, 14, 13 and 16 o? th4 Pea81 Coda are
      operatita.      They are aonatrwd    and gfvrn effect
      in Aah v. State, 134 TBX. Cr. R; RO8, 114 9. W.
                                                                                         916



Banorabla     Stephen   P. Bsrbert , Page          3



       (%d) 889, and the cases therein   cited,  and also
       In Sgangler  ‘1. State, 133 Tex. Cr. %. 36, 11’1
       S. iv. (24) 63; 3tanabury 4t al v. State,   1l.l
       s. if. (2d) 919.
              *It   la not to be nndaratood   that ne are
       here   oonstrulng   or passing on the Conatitutlon-
       alltr   of the Act of the 46th Leglalature      Ln
       quest loa.    The extent of our holding     la that
       undar *to.     13 to 16, lnolualve,    of thr Penal
       Cod4, said Aet does not affect      the preaaat
       proa4out loa.
               “ft la thereiota    our oonelualoa   that
       proaeoublon    vi11 li4 ?or offeaaso oomaltted
       prior to SepteiaIer      01, 1939.   Further that (than)
       this,    it is au??lol4nt to say that the prea4nt
       eaa4 does not raise any queatlon as to the oon-
       atitutionallty     0r tbs re-snaota4nt above rafer-
       red to aa Eouee Bill Bo. 190, Acts of the 46th
       La5151atur4.-
              Our oplnloa Ro. O-1564 whioh la in con?llot   with
tha holding     of thla opinion f8 hereby exprs6aly overruled.

            rruatlng       that   tho ?ore5oin.5        ?ully    answers   your ln-
q&y,     we remain

                                                       Yours very truly




                                                                i;rdellWllllasu
                                                                      A8alataat




                                                                                  0
                                                                                  APPROVED
                                                                                    OPINION
                                                                                  COhlMl?-rEc
                                                                                  T%?